Exhibit PRESS RELEASE Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Investors: The Ruth Group Nick Laudico/R.J. Pellegrino (646) 536-7030/7009 nlaudico@theruthgroup.com rpellegrino@theruthgroup.com Media: Jason Rando The Ruth Group (646) 536-7025 jrando@theruthgroup.com Symmetry Medical Reports Third Quarter 2009 Financial Results · Revenue reduction offset with significant cost reductions · Third quarter Operating Income down 1% on a 22% revenue reduction, vs prior year · Third quarter Net Income and EPS increase significantly vs prior year · Total year guidance adjusted to reflect recent customer demand WARSAW, Ind., November 5, 2009 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced third quarter 2009 financial results for the period ended October 3, Third Quarter Vs Prior Quarter (in millions, except share data) 2009 2008 Change 3Q'09 2Q'09 Change Revenue $ 87.2 $ 112.1 -22 % $ 87.2 $ 101.0 -14 % Operating Income 10.4 10.5 -1 % 10.4 13.5 -23 % Net Income 5.4 2.5 116 % 5.4 9.0 -40 % EPS $ 0.15 $ 0.07 114 % $ 0.15 $ 0.25 -40 % Revenue by Product: Instruments $ 41.3 $ 48.7 -15 % $ 41.3 $ 46.9 -12 % Implants 24.2 31.5 -23 % 24.2 29.9 -19 % Cases 16.4 23.0 -29 % 16.4 18.9 -13 % Other 5.3 8.9 -40 % 5.3 5.3 0 % Total Revenue $ 87.2 $ 112.1 -22 % $ 87.2 $ 101.0 -14 % Revenue for the third quarter 2009 was $87.2 million, compared to $112.1 million reported in the third quarter 2008. Revenues during the quarter were unfavorably impacted by reduced customer demand across all segments of the business as well as a foreign currency translation effect of $2.7 million. Gross profit for the third quarter 2009 was $21.2 million, compared to $25.7 million in the third quarter 2008. The year-over-year decrease was driven by lower customer demand as well as a one-time expense of $1.0 million for facility consolidation and staff reductions in the third quarter 2009. Gross margin percentage for the third quarter 2009 was 24.4% compared to gross margin percentage of 22.9% in the same period last year. Gross margin improved despite the significantly lower volume.Aggressive cost cutting actions as well as significant improvements at the Sheffield, UK operating site drove the increase. Selling, general and administrative expenses declined in the third quarter 2009 to $10.8 million, a 28.7% reduction from $15.2 million in the third quarter 2008. The year-over-year decrease in the third quarter 2009 was driven primarily by aggressive cost controls as well as a $1.6 million reduction in performance based compensation and restricted stock expense. Additionally, the third quarter 2008 included $0.9 million from Sheffield, UK investigation costs which did not repeat in 2009. Operating income for the third quarter 2009 was $10.4 million compared to $10.5 million for the third quarter 2008. Operating margin of 12.0% for the third quarter 2009 was up from 9.4% for the third quarter 2008. The third quarter 2009 included a non-cash gain of $0.2 million for the mark to market of the Company’s interest rate derivative, compared to a non-cash gain of $1.0 million in the third quarter 2008.Other expense of $0.7 million in the third quarter 2009 compares to $3.1 million in the third quarter 2008.The primary driver of this expense is realized and unrealized foreign exchange. Income tax expense for the third quarter 2009 was $2.9 million, compared to $3.2 million for the third quarter of 2008. Net income for the third quarter 2009 was $5.4 million, or$0.15 per diluted share, up from net income of $2.5 million, or $0.07 per diluted share, for the third quarter of 2008. The weighted average number of diluted shares outstanding during the third quarter of 2009 was 35,620,317. Brian Moore, President and Chief Executive Officer of Symmetry Medical, stated, “While revenue declined in the third quarter 2009 due to softness across our sectors and broader economic conditions, we are pleased to significantly grow the bottom line year-over-year. This reflects the initiatives we undertook in anticipation of customer order softness in the second half of 2009. As our October 26, press release stated, we continue to see softness in the market and have revised our full year 2009 financial guidance to reflect current conditions. Despite this recent volatility across all segments of the business, we are encouraged by gains in market share we have realized as our customers consolidate suppliers and focus on assuring product quality and strong suppliers.We believe Symmetry has an advantage during this period as a result of our strong business model, strong cash position and our customer relationships.” Financial Guidance The following forward-looking estimates regarding 2009 guidance reflect current market conditions and foreign currency rates. Actual results may differ materially, and we refer you to forward-looking statements located at the end of the press release. Based on current order flow and anticipated customer demand for the remainder of the 2009, Symmetry is adjusting its previously stated annual revenue guidance to a range of $355 million to $365 million, from $385 million to $405 million. The Company now expects full year 2009 earnings per share to be in the range of $0.63 to $0.68 per diluted share, from $0.77 to $0.85. Conference Call Symmetry Medical will host a conference call to discuss the third quarter 2009 earnings at 8:00 a.m. ET on November 5, 2009. A live Web cast of the conference call will be available online from the investor relations page of the Company’s corporate website at www.symmetrymedical.com. The dial-in numbers are (866) 383-8003for domestic callers and (617) 597-5330for international. The reservation number for both is 89255155.After the live webcast, the call will remain available on Symmetry Medical’s web site through January 5, 2010. In addition, a telephonic replay of the call will be available until November 19, 2009. The replay numbers are (888) 286-8010 for domestic callers and (617) 801-6888 for international callers. Please use reservation code About Symmetry Medical Inc. Symmetry Medical Inc. is a leading independent provider of implants and related instruments and cases to the orthopaedic device industry. The Company also designs, develops and produces these products for companies in other segments of the medical device market, including arthroscopy, dental, laparoscopy, osteobiologic and endoscopy sectors and provides limited specialized products and services to non-healthcare markets, such as the aerospace market. Forward-Looking Statements Statements in the press release regarding Symmetry Medical Inc.'s business which are not historical facts may be "forward-looking statements" that involve risks and uncertainties, within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are predictive in nature and are frequently identified by the use of terms such as "may," "might," "will," "should," "expect," "believe," "anticipate," "plan," "estimate," "intend," and similar words indicating possible future expectations, events or actions. Such predictive statements are not guarantees of future performance, and actual outcomes and results could differ materially from our current expectations. We refer you to the "Risk Factors" and "Forward Looking-Statements" sections in the Company's most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission as well as the Company's other filings with the SEC, which are available on the SEC's Web site at www.sec.gov. Three Months Ended Nine Month Ended October 3, 2009 October 4, 2008 October 3, 2009 October 4, 2008 (In Thousands, Except Per Share Data) (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ 87,164 $ 112,095 $ 289,540 $ 323,744 Cost of Revenue 65,917 86,445 216,964 246,733 Gross Profit 21,247 25,650 72,576 77,011 Selling, general and administrative expenses 10,813 15,165 37,395 44,474 Operating Income 10,434 10,485 35,181 32,537 Other (income)/expense: Interest expense 1,666 2,683 5,050 8,300 Derivatives valuation gain (178 ) (972 ) (746 ) (1,041 ) Other 687 3,079 379 2,581 Income before income taxes 8,259 5,695 30,498 22,697 Income tax expense 2,851 3,162 9,268 9,995 Net income $ 5,408 $ 2,533 $ 21,230 $ 12,702 Net income per share: Basic $ 0.15 $ 0.07 $ 0.60 $ 0.36 Diluted $ 0.15 $ 0.07 $ 0.59 $ 0.36 Weighted average common shares and equivalent shares outstanding: Basic 35,326 35,174 35,289 35,161 Diluted 35,620 35,402 35,486 35,354 October 3, 2009 January 3, 2009 (In Thousands) (unaudited) Assets: Current Assets: Cash and cash equivalents $ 16,432 $ 10,191 Accounts receivable, net 43,205 52,845 Inventories 65,697 61,111 Refundable income taxes 2,884 6,610 Deferred income taxes 5,493 3,993 Other current assets 2,710 3,154 Total current assets 136,421 137,904 Property and equipment, net 116,933 115,045 Goodwill 153,721 153,521 Intangible assets, net of accumulated amortization 43,387 45,039 Other assets 1,260 1,728 Total Assets $ 451,722 $ 453,237 Liabilities and Shareholders' Equity: Current Liabilities: Accounts payable $ 20,074 $ 26,929 Accrued wages and benefits 7,764 12,784 Other accrued expenses 4,808 5,186 Income tax payable 574 2,637 Deferred income taxes 115 - Revolving line of credit 5,479 2,495 Current portion of capital lease obligations 558 1,034 Current portion of long-term debt 19,525 16,900 Total current liabilities 58,897 67,965 Deferred income taxes 23,848 18,131 Derivative valuation liability 3,458 3,771 Capital lease obligations, less current portion 2,983 3,356 Long-term debt, less current portion 81,678 107,600 Total Liabilities 170,864 200,823 Commitments and contingencies (Note 14) Shareholders' Equity: Common Stock, $.0001 par value; 75,000 shares authorized; shares issued October 3, 200935,806; January 3, 200935,801 4 4 Additional paid-in capital 278,031 275,890 Accumulated deficit (277 ) (21,507 ) Accumulated other comprehensive income (loss) 3,100 (1,973 ) Total Shareholders' Equity 280,858 252,414 Total Liabilities and Shareholders' Equity $ 451,722 $ 453,237
